Exhibit 10.236

FORM OF RESTRICTED STOCK AWARD AGREEMENT

UNDER THE EQUITY COMPENSATION PLAN FOR EXECUTIVE OFFICERS

THIS RESTRICTED STOCK AWARD AGREEMENT is made and entered into as of the
            day of             ,             (the “Effective Date”), by and
between Pharmaceutical Product Development, Inc. (the “Company”), and
                    (the “Participant”).

WHEREAS, the Participant is a valuable and trusted employee of the Company; and

WHEREAS, the Committee considers it desirable and in the best interests of the
Company that the Participant be given an opportunity to acquire a proprietary
interest in the Company as an incentive to advance the interests of the Company
and to perform future services that will contribute materially to the successful
operation of the Company; and

WHEREAS, the Committee desires to grant the Participant a Restricted Stock Award
consisting of common stock of the Company (the “Common Stock”), in accordance
with the Equity Compensation Plan of the Company (the “Plan”). Capitalized terms
used herein which are not otherwise defined herein shall have the meanings
ascribed to them under the Plan.

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

1. Grant of Restricted Stock Award. The Company hereby grants Participant a
Restricted Stock Award of             shares (the “Restricted Stock”) of Common
Stock of the Company, subject to the restrictions and other terms and conditions
contained herein and in the Plan.

2. Restriction Period and Vesting. The Restricted Stock shall be unvested and
shall be subject to the restrictions set forth in this Award Agreement during
the period starting on the Effective Date and ending on the third anniversary of
the Effective Date (the “Restriction Period”). Unless sooner forfeited in
accordance with Section 4, all shares of the Restricted Stock shall vest
one-third on each anniversary of the Effective Date for three consecutive years.
In the event of the Disability of the Participant prior to the expiration of the
Restriction Period, then a number of shares of the Restricted Stock (rounded
down to the nearest whole number of shares) shall vest as of the date of
Disability of the Participant determined by multiplying the total number of
shares of Restricted Stock subject to this Award Agreement by a fraction, the
numerator of which is the number of full months included in the period from the
date of this Award Agreement through the date of Disability and the denominator
of which is total number of months included in the Restriction Period.

3. Issuance and Deliverer of Restricted Stock. A certificate representing the
Restricted Stock shall be registered in the name of the Participant and
deposited by the Participant, together with a blank stock power in the form
attached as Exhibit A, with the Company. If and when any of the shares of
Restricted Stock vest in accordance with this Award



--------------------------------------------------------------------------------

Agreement, then the Company shall cause to be delivered to the Participant a
certificate representing the number of vested shares of Restricted Stock of the
Participant together with a check for all dividends and distributions held by
the Company for the account of the Participant in respect of such vested shares
of Restricted Stock.

4. Forfeiture of Restricted Stock. In the event of Termination of Employment of
Participant for any reason (including Disability) prior to the expiration of the
Restriction Period, any shares of the Restricted Stock which are not vested
(together with all dividends and distributions held by the Company for the
account of the Participant in respect of such unvested shares of Restricted
Stock) shall be forfeited immediately and automatically to the Company as of the
date of Termination of Employment.

5. Certain Tax Matters. The Participant acknowledges that the Participant
understands the federal, state and local income tax consequences of the
Restricted Stock award, and the issuance, vesting and forfeiture provisions
relating to the Restricted Stock, including, if applicable, the consequences of
making (or not making) a timely election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, with respect to the Restricted Stock. In
addition, the Participant fully understands that, at the time that the
Participant realizes any compensation income in respect of the Restricted Stock,
the Company will be required to withhold federal, state and local taxes on the
full amount of the compensation income realized by the Participant. Accordingly,
at or prior to the time that the Participant realizes any compensation income in
respect of the Restricted Stock, the Participant shall provide the Company with
cash funds equal to the total federal, state and local taxes required to be
withheld by the Company in respect of such compensation income, or make other
arrangements reasonably satisfactory to the Company regarding such payment. It
is understood that all matters with respect to the total amount of taxes to be
withheld in respect of such compensation income shall be determined by the
Committee in its reasonable discretion.

6. Rights Prior to Vesting. The Participant shall have, with respect to the
shares of Restricted Stock (whether vested or unvested), all rights as a
shareholder of the Company, including the right to vote the shares and the right
to receive dividends; provided, however, that all dividends and other
distributions in respect of the Restricted Stock shall be paid to the Company
for the account of the Participant until vesting or forfeiture of the Restricted
Stock. Any securities of the Company issued in respect of the Restricted Stock
by reason of a stock split, stock dividend or similar event shall constitute and
be held by the Company as part of the Restricted Stock and subject to the
vesting and other restrictions of this Award Agreement.

7. Investment Representation. The Participant represents and warrants to the
Company that the Participant has read this Award Agreement carefully, and to the
extent believed necessary, has discussed the Award Agreement and its impact and
limitations upon the Participant with counsel.

8. Transferability.

(a) During the Restriction Period, no shares of unvested Restricted Stock may be
sold, exchanged, transferred, pledged, hypothecated, encumbered or otherwise
disposed of.

 

2



--------------------------------------------------------------------------------

(b) The Company shall have the right to assign to any of its affiliates any of
its rights, or to delegate to any of its affiliates any of its obligations under
this Award Agreement.

9. Binding Effect. This Award Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

10. Gender and Number. All terms used in this Award Agreement shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the context may
require.

11. Terms and Conditions of Plan. The terms and conditions included in the Plan
are incorporated by reference herein, and to the extent that any conflict may
exist between any term or provision of this Award Agreement and any term or
provision of the Plan as in effect from time to time, such term or provision of
the Plan shall control.

12. Certain Remedies. Without intending to limit the remedies available to the
Company, the Participant agrees that damages at law will be an insufficient
remedy in the event the Participant violates the terms of this Award Agreement.
The Participant agrees that the Company may apply for and have injunctive or
other equitable relief in any court of competent jurisdiction to restrain the
breach or threatened breach of, or otherwise specifically to enforce, any of the
provisions hereof.

13. Notices. All notices and communications provided for herein shall be in
writing and shall be delivered by hand or sent by certified mail, return receipt
requested, postage prepaid, addressed, if to the Participant, to his/her
attention at the mailing address set forth at the foot of this Award Agreement
(or to such other address as the Participant shall have specified to the Company
in writing) and, if to the Company, to it at 3151 South 17th Street, Wilmington,
North Carolina 28412, Attention: General Counsel (or to such other address as
the Company shall have specified to the Participant in writing). All such
notices shall be conclusively deemed to be received and shall be effective if
sent by hand delivery, upon receipt, or if sent by registered or certified mail,
on the fifth day after the day on which such notice is mailed.

14. Waiver. The waiver by either party of compliance with any provision of this
Award Agreement by the other party shall not operate or be construed as a waiver
of any other provision of this Award Agreement, or of any subsequent breach by
such party of a provision of this Award Agreement.

15. No Restriction on Right of Company to Effect Corporate Changes. Neither the
Plan nor this Award Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the capital structure or
business of the Company, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of the assets or business of the
Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

3



--------------------------------------------------------------------------------

16. Entire Agreement. This Award Agreement (including the Plan which is
incorporated herein by reference and all additional riders incorporated herein)
sets forth all of the promises, agreements, conditions and understandings
between the parties hereto with respect to the Restricted Stock Award, and there
are no promises, agreements, conditions, understandings, warranties or
representations, oral or written, express or implied, between them with respect
to the Restricted Stock Award other than as set forth therein or herein. This
Award Agreement supersedes and replaces any and all prior agreements between the
parties hereto with respect to the shares of Restricted Stock. This Award
Agreement is, and is intended by the parties to be, an integration of any and
all prior agreements or understandings, oral or written, with respect to the
shares of Restricted Stock. No modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless approved in writing by
both parties.

17. Invalid or Unenforceable Provision. The invalidity or unenforceability of
any particular provision of this Award Agreement shall not affect the other
provisions hereof, and this Award Agreement shall be construed in all respects
as if such invalid or unenforceable provision was omitted.

18. Governing Law. This Award Agreement shall be construed and enforced in
accordance with the laws of North Carolina, without giving effect to principles
of conflicts of laws.

19. Miscellaneous.

(a) Neither the granting or vesting of the shares of Restricted Stock nor any
other provision of this Award Agreement shall be construed as conferring upon
the Participant any right to continue in the employment of the Company, or as
interfering with or restricting in any way the right of the Company to terminate
such employment at any time.

(b) The Company, the Committee and any employees or agents thereof are relieved
from any liability for the non-issuance or non-transfer, or any delay in the
issuance or transfer, of any of the Restricted Stock which results from the
inability of the Company to obtain, or in any delay in obtaining, from each
regulatory body having jurisdiction all requisite authority to issue or transfer
the Common Stock of the Company in satisfaction of this Restricted Stock Award
if counsel for the Company deems such authorization necessary for the lawful
issuance or transfer of any of the Restricted Stock.

(c) No shares of Restricted Stock shall be sold or otherwise disposed of in
violation of any federal or state securities law or regulations.

(d) All decisions of the Committee with respect to the interpretation,
construction and application of the Plan and/or this Award Agreement shall be
conclusive and binding upon the Participant and all other persons.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Restricted Stock Award
Agreement to be executed as of the day and year first above written.

 

(CORPORATE SEAL)   PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.     By:  

 

  Name:  

 

  Title:  

 

  ELIGIBLE PARTICIPANT:  

 

  (SEAL)  

Name

     

Address:

 

 

   

 

   

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, I,                     , the undersigned, hereby irrevocably
sell, assign and transfer to PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.,
             shares of the Common Stock of PHARMACEUTICAL PRODUCT DEVELOPMENT,
INC., a North Carolina corporation, standing in my name on the books of said
Corporation and represented by the attached Certificate No.             
herewith, and I do hereby irrevocably constitute and appoint the Secretary of
the Corporation attorney to transfer the said stock on the books of said
Corporation with full power of substitution in the premises.

 

Dated:                       

 

  (SEAL)   Signature of Participant  

Witness:

   

 

   